Citation Nr: 1119789	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  09-42 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a skin disability, including skin cancer, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1969 to November 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that denied service connection for posttraumatic stress disorder (PTSD) and skin cancer.  In November 2008, the Veteran initiated a timely appeal as to both issues.  In September 2009, the RO granted service connection for PTSD.  Accordingly, that issue is not before the Board.

In September 2010, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C. 


REMAND

Although the Board regrets the additional delay, further development is needed prior to disposition of the Veteran's claim. 

The Veteran, in written statements and in testimony before the Board, contends that he currently suffers from a skin disability that was caused by exposure to Agent Orange during his period of service in Vietnam.

A Veteran may be entitled to a presumption of service connection if he is diagnosed with certain enumerated diseases associated with exposure to certain herbicide agents and meets certain other requirements.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Specifically, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  A Veteran who served in the Republic of Vietnam shall be presumed to have been exposed to herbicide.  38 U.S.C.A. § 1116 (West 2002).  In this case, the Veteran's service personnel records indicate that he had active service in the Republic of Vietnam from November 1969 to November 1970 and he is therefore presumed to have been exposed to herbicides.

Diseases associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e) (2010), will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  However, the evidence of record does not show that the Veteran has been diagnosed with one of those diseases or disorders. 38 C.F.R. §§ 3.307(a)(6)(iii); 3.307(d), 3.309(e) (2010).  The availability of presumptive service connection for a disability based on exposure to herbicides, however, does not preclude an appellant from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A review of service medical records shows that the Veteran reported a history of boils during a June 1968 pre-induction examination.  The Veteran described the boils as small pimples.  Upon examination, no skin abnormalities were noted.  Thereafter, service medical records, including the Veteran's November 1970 separation examination, are negative for complaints or clinical findings of skin problems.  The Veteran's service personnel records indicate a 17-month history of civilian employment as an "organic chemical operator helper."

Post-service private medical records show that the Veteran began receiving treatment for skin problems in December 1992.  At that time, he presented with spots on his face and arms and complained an occasional red rash that he had been told was caused by something in Vietnam.  Thereafter, from December 1992 to May 2008, the Veteran received ongoing treatment for skin problems affecting the hands, arms, face, neck, buttocks, trunk, and back.  He was treated with cryocautery and antibiotics, and diagnoses included actinic keratosis, neurofibroma, lentigo, sebaceous hyperplasia, nevi, angiomas, seborrheic dermatitis, xerosis, and seborrheic keratosis.  Additionally, the Veteran was found to have basal cell carcinoma of the suprasternal notch in December 2004 and December 2006, and basal cell carcinoma of the right temporal area in November 2007.

Although it appears that the Veteran primarily receives dermatological treatment from a private provider, VA medical records show treatment in December 2004 for a fungal rectal rash diagnosed as dermatomycosis.  The Veteran had further complaints relating to the fungal rash in February 2005 and February 2006.  The Board also notes that during December 2007 VA psychological treatment, the Veteran reported a 34 year post-service work history as a chemical operator and crew leader.

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination). 

The Veteran has not yet been afforded a VA examination to address his service connection claim.  He has presented lay statements and medical evidence indicating that his current skin problems may be related to his period of active service, including his in-service herbicide exposure.  Accordingly, the Board finds that a remand for an examination and opinion is necessary in order to fairly address the merits of his claim.

The Board acknowledges that the private physician who treated the Veteran for his skin disability in December 1992 noted the Veteran's report that he was told that his skin disability was related to Vietnam.  The Board further acknowledges that the Veteran is competent to report having been told that his skin disability was related to Vietnam.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).   However, bare transcription of lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  Howell v. Nicholson, 19 Vet. App. 535 (2006); LeShore v. Brown, 8 Vet. App. 406 (1995).  Significantly, the private physician did not render an opinion in December 1992, or subsequent thereto, as to whether the Veteran's skin condition had its onset in Vietnam or was otherwise related to the Veteran's active service, including herbicide exposure.  Thus, the December 1992 report does not provide competent medical evidence that the Veteran's skin disability is related to active service.  Accordingly, the Board finds that a remand is warranted for an etiological opinion.
 
It also appears that there may be outstanding private medical records.  During his September 2010 videoconference hearing, the Veteran reported ongoing private dermatological treatment for his skin disability, including six month and yearly checkups.  However, the most recent private medical records are dated in May 2008.  As the Veteran has put the VA on notice that private records exist pertaining to his skin disability, those records should be obtained on remand.  

Lastly, the Board also observes that the Veteran has received some VA treatment related to a skin disability, and the most recent VA medical record in the claims file is dated in August 2009.  Because it appears that there may be outstanding VA medical records that may contain information pertinent to the Veteran's claim, the Board finds that efforts to obtain those records should be made on remand.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the necessary authorization from the Veteran, obtain and associate with the claims folder all private medical records from Kingsport Dermatological Associates dated from May 2008.  All attempts to secure those records must be documented in the claims folder.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or are unavailable.  Then, notify the Veteran and associate the notice in the record.

2. Obtain and associate with the claims folder all medical records from the Mountain Home VA Medical Center dated from August 2009.

3. After the above records have been obtained, schedule the Veteran for a VA skin examination with the appropriate specialist for the purpose of ascertaining the etiology of any current skin disability, including basal cell carcinoma.  The examiner should review the claims folder and note that review in the examination report.  The examiner should reconcile the findings with all other pertinent evidence of record, including the Veteran's service personnel records showing service in Vietnam, the December 1992 private medical record notating the Veteran's report that he was told that his skin disability was related to Vietnam, and the Veteran's civilian occupational history as a chemical operator.  The VA examiner must also acknowledge and discuss the Veteran's reports of a continuity of symptomatology since his period of active service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where examiner did not comment on Veteran's report of in-service injury and instead relied on absence of evidence in service medical records to provide negative opinion).  Specifically, the VA examiner's opinion should address the following: 

a. Diagnose all current skin disabilities. 

b. State whether it is at least as likely as not (50 percent probability or greater) that any current skin disability is related to the Veteran's period of active service, including in-service exposure to herbicides. 

4. Then, readjudicate the claim. If the decision remains adverse to the appellant, issue a supplemental statement of the case. Allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

